                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 REITMEYER & ASSOCIATES, INC.                   §
 d/b/a GC EXPERTS, a Texas                      §
 Corporation,                                   §
        Plaintiff,
                                                §
 v.
 STILTEN, LTD. CO., a Texas                     §
 Corporation; THE GUARANTEE                     §
                                                             CIVIL ACTION NO. 6:20-cv-378
 COMPANY OF NORTH AMERICA                       §
 USA, a Michigan Corporation;                   §
 MARCUS EADDY; and BENJAMIN                     §
 EADDY,
        Defendants.                             §
                                                §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Reitmeyer & Associates, Inc. d/b/a GC Experts (“GC Experts”), referred to in this Original

Complaint (the “Complaint”) as “Plaintiff,” hereby files this Complaint against Defendants Stilten

Limited Liability Company (“Stilten”), The Guarantee Company of North America USA

(“Surety”), Marcus Eaddy, and Benjamin Eaddy (collectively “Defendants”) and, through its

undersigned counsel, alleges as follows:

                                           PARTIES

       1.      Plaintiff GC Experts is a corporation organized under the laws of the State of Texas

and is engaged in business as a federal government construction trainer and consultant, with its

principal place of business at 300 Brushy Creek Rd. Ste 404 Cedar Park, TX 78613.

       2.      Plaintiff is informed and believes that Defendant Stilten is a Texas corporation,

with its headquarters at 9800 Centre Pkwy Ste 570 Houston, TX 77036. It may be served through

process to its registered agent, Jason Head, located at Defendant Stilten’s headquarters and

principle place of business: 9800 Centre Pkwy Ste 570 Houston, TX 77036.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   1
       3.      Plaintiff is informed and believes that Defendant Surety is a Michigan corporation

doing business in Texas with its headquarters at One Town Square Suite 1470 Southfield,

Michigan 48076. Defendant Surety may be served through process to its registered agent, Stevens-

Dell & Associates, located at 6351 Preston Rd., Ste 115 Frisco, TX 75034 USA.

       4.      Defendant Marcus Eaddy is a natural person who, upon information and belief,

resides at his home at 13911 Danton Falls Dr Houston TX 77041. He may be served at his

residence or at his place of work at 9800 Centre Pkwy Ste 570 Houston, TX 77036.

       5.      Defendant Benjamin Eaddy is a natural person who, upon information and belief,

resides at his home at 5868A-1 Westheimer Rd, Unit 231 Houston TX 77057. He may be served

at his residence or at his place of work at 9800 Centre Pkwy Ste 570 Houston, TX 77036.

                                 JURISDICTION AND VENUE

       6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendants

are subject to personal jurisdiction in this Court and because a substantial part of the harm suffered

occurred and is occurring in this District by reason of the facts set forth in this Complaint.

       7.      Venue is also proper in this Court pursuant to the Miller Act, 40 U.S.C. § 3133

because Plaintiff has furnished labor in carrying out work provided for in a contract for which a

payment bond was furnished under § 3133 of the Miller Act and that has not been paid in full

within 90 days after the day on which the Plaintiff performed the last of the labor.

                                              FACTS

       8.      On or about September 29, 2018, Defendant Stilten was awarded a government

contract to replace the grease traps of two separate dining facilities located at Ft. Hood, Texas

(Contract No. W91151-18-C-0027) (the “Work”).




PLAINTIFF’S ORIGINAL COMPLAINT                                                                      2
       9.      Under the contract, the contractor was required to furnish payment and performance

bonds for the project.

       10.     On October 10, 2018, Defendant Surety issued payment and performance bonds for

the value of the contract in the penal sum of $282,110.00.

       11.     Pursuant to the payment bond, Defendant Stilten is obligated to make payments to

all persons having a direct relationship with Stilten (“Principal”).

       12.     Pursuant to an agreement between GC Experts and Defendant Stilten, the parties

agreed to a 2-way profit split, less a $10,000 advance to GC Experts’ CEO, Douglas Reitmeyer.

       13.     The Work was performed by Defendant Stilten and its subcontractors between

October 2018 and May 2019.

       14.     During Defendant Stilten’s performance of the Work, Defendant Stilten engaged in

questionable conduct that caused unnecessary and unexplained job costs, resulting in a diminished

net profit. This questionable conduct included:

               a. During the performance of the Work, a collision center bill was incurred for the

                   repair of Marcus Eaddy’s personally owned vehicle in the amount of $1,598.17.

                   Rather than simply initiating a claim with its insurance carrier, Defendant

                   Stilten opted to classify this as a job expense. Defendant Stilten did not inform

                   GC Experts about this expense or the circumstances surrounding it until GC

                   Experts inquired into the matter.

               b. After an agreement with A+ Asphalt to pay $18,000 within 10 days for services

                   rendered, Defendant Stilten failed to comply. As a result, Defendant Stilten paid

                   $20,000 for services rendered. Despite repeated attempts, Defendant Stilten,




PLAINTIFF’S ORIGINAL COMPLAINT                                                                    3
                   through its owners, Marcus and Benjamin Eaddy, have failed to respond or

                   clarify the reasoning behind the additional $2,000 expense.

               c. Defendant Stilten’s project manager failed to turn in bills that were incurred by

                   GC Experts for work that was completed on two separate buildings (Buildings

                   21020 and 9205). The total amount of these expenses is unknown at this time.

                   Defendant Stilten, through its owners, Marcus and Benjamin Eaddy, have failed

                   to respond or clarify the reasoning behind this failure.

       15.     As a direct result of Defendant Stilten’s questionable actions and conduct regarding

the Work on this project, GC Experts has suffered economic loss.

       16.     While Defendant Stilten has agreed to pay GC Experts $10,535.08, Defendant

Stilten has yet to pay the additional funds for the additional incurred expenses, the collision

expenses, or the overage paid to A+ Asphalt (“Damages”).

       17.     Defendant Stilten has not answered GC Experts’ repeated inquiries into the

additional funds owed it and has, to date, failed to pay such amounts to GC Experts. A justifiable

controversy exists, and GC Experts’ was forced to initiate this lawsuit.

                                     CAUSES OF ACTION

                            COUNT 1
    BREACH OF CONTRACT PURSUANT TO THE MILLER ACT, 40 U.S.C. § 3133
                 (DEFENDANTS STILTEN AND SURETY)

       18.     GC Experts re-alleges and incorporates by reference, as though set forth in their

entirety, the allegations contained in the preceding paragraphs.

       19.     Defendant Surety furnished an enforceable payment bond to the government

requiring Defendant Stilten (“Principal”) to make payments to all persons having a direct

relationship with the Principal.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   4
       20.     GC Experts has fully performed all obligations pursuant to the agreement between

GC Experts and Defendant Stilten.

       21.     Defendant Stilten has failed and refused to pay to GC Experts its portion of the net

profits and Defendant Stilten has refused to provide any clarification as to additional expenses

incurred as part of the Work which cost GC Experts to lose expected profits.

       22.     In violation of its statutory obligations under the Miller Act, and in breach of its

contract with GC Experts, Defendant Stilten has failed and refused to pay GC Experts within 90

days of the last day that GC Experts provided labor for which this claim is made.

       23.     Moreover, pursuant to the Miller Act, 40 U.S.C. § 3133, Defendant Stilten’s non-

payment constitutes a breach of the obligations under the payment bond.

       24.     Defendant Surety is obligated under the payment bond, up to the penal sum of the

payment bond, to cure Defendant Stilten’s breach and pay to GC Experts its outstanding balance

due and owing. To date, Defendant Surety has failed to pay GC Experts.

       25.     As a direct and proximate result of the above alleged breach by

Defendant Stilten, and as a direct and proximate result of Defendant Surety’s failure to cure that

breach through direct payment to GC Experts, GC Experts has incurred and will incur costs and

expenses and has suffered and will suffer direct, indirect, consequential, general, and special

damages including all costs necessary to remedy the breach of the performance bond in an amount

of at least the additional incurred expenses, the collision expenses, and the overages paid to A+

Asphalt (“Damages”).




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   5
                                   COUNT 2
                      FRAUDULENT MISREPRESENTATION
             (DEFENDANTS STILTEN, MARCUS EADDY, BENJAMIN EADDY)


       26.     GC Experts re-alleges and incorporates by reference, as though set forth in their

entirety, the allegations contained in the preceding paragraphs.

       27.     Defendants Stilten, Marcus Eaddy, and Benjamin Eaddy made material

representations to GC Experts’ regarding receipt of additional consideration following the

completion of the Work.

       28.     Specifically, Defendants Stilten, Marcus Eaddy, and Benjamin Eaddy completed

and authorized repairs to a personal vehicle without informing GC Experts until after the Work

was completed. Rather than engage in the common practice of filing an insurance claim with

Defendant Stilten’s insurance carrier for the repairs, Defendant Marcus Eaddy authorized the cost

as a job expense. Additionally, Defendant Stilten’s project manager did not turn in bills for work

completed by GC Experts which would have resulted in a larger net profit to GC Experts.

       29.     Defendants’ Stilten, Marcus Eaddy, and Benjamin Eaddy’s representations were

false and made with the intent that GC Experts continue to provide the defendant the benefit

of some of its services free of charge or otherwise take debits against its expected profits for

expenses unrelated to the Work, resulting in a smaller overall net profit. Furthermore, Defendants

Stilten, Marcus Eaddy, and Benjamin Eaddy concealed these crucial and material facts from GC

Experts.

       30.     When Defendants Stilten, Marcus Eaddy, and Benjamin Eaddy made their

representations, Defendants knew of their falsity or made the representations recklessly, as positive

assertions, and without knowledge of their truth with the expectation that GC Experts would rely

on them.



PLAINTIFF’S ORIGINAL COMPLAINT                                                                     6
         31.      GC Experts completed additional work and incurred additional expenses relying

on Defendants’ Stilten, Marcus Eaddy, and Benjamin Eaddy’s representations and such

representations caused GC Experts injury.

         32.      As a result of Defendants’ fraudulent misrepresentations, GC Experts suffered

injury in an amount of actual damages and loss, plus interest, costs, and attorneys’ fees.

                                       ATTORNEYS’ FEES

         33.      GC Experts re-alleges and incorporates by reference, as though set forth in their

entirety, the allegations contained in the preceding paragraphs.

         34.      Defendants have failed to tender full payment, as required by the contract and the

payment bond.

         35.      Consequently, GC Experts has retained The Chapman Firm, PLLC to represent it

with respect to this breach of contract and fraudulent misrepresentation action, and has agreed to

pay the firm reasonable and necessary attorneys’ fees. An award of reasonable and necessary

attorneys’ fees is authorized pursuant to TEX. CIV. PRAC. & REM. CODE §38.001 and under the

contract terms.

         36.      In addition, GC Experts prays for recovery of its reasonable and necessary

attorneys’ fees for all post trial work in this case, including, but not limited to, Motions To

Reconsider, Motions for New Trial, and hearings thereon, appeals to the Court of Appeals, appeal

to the U.S. Supreme Court, and post-judgment collection of any judgment rendered in GC Experts’

favor.

                                      PRAYER FOR RELIEF

         WHEREFORE, GC Experts prays that this Court grant it:

                  a.     Judgment against Defendants for the Damages suffered;




PLAINTIFF’S ORIGINAL COMPLAINT                                                                    7
                b.      Pre-judgment interest at the highest rate allowed by law;

                C.      Post-judgment interest at the highest rate allowed by law;

                d.      Attorneys’ fees;

                e.      Costs of court and other litigation expenses recoverable under the Plaintiff

GC Experts and Defendant Stilten’s agreement;

                f.      Such other and further relief, at law or in equity, to which GC Experts may

show itself to be justly entitled.



Dated: May 11, 2020                           Respectfully submitted,
                                              THE CHAPMAN FIRM, PLLC
                                              3410 Far West Blvd., Ste. 210
                                              Austin, Texas 78731
                                              (512) 872-3840
                                              (512) 879-9033 facsimile
                                              erik@chapmanfirmtx.com
                                              jeff@chapmanfirmtx.com

                                              By: /s/ Erik G. Moskowitz
                                                 Erik G. Moskowitz
                                                 State Bar No. 24089904
                                                 Jeffrey S. Chapman
                                                 State Bar No. 24026469

                                              ATTORNEYS FOR PLAINTIFF, Reitmeyer &
                                              Associates, Inc. d/b/a GC Experts




PLAINTIFF’S ORIGINAL COMPLAINT                                                                    8
